04/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0056


                                   No. DA 22-0056

BRANDON BAGNELL,

               Petitioner and Appellant,

v.

STATE OF MONTANA,

              Respondent and Appellee.


                             GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 28, 2022, within which to prepare, serve, and file its response

brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 26 2022